DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.	Acknowledgment is made of this application claims priority to U.S. Provisional Patent Application No.62/760,084, filed on November 13, 20 18, entitled "DYNAMIC CONFIGURATION OF SIDELINK RADIO RESOURCES."

Information Disclosure Statement
3.	Acknowledgment is made of Applicant’s submission of information disclosure statement (IDS), dated on April 22, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. 
Examiner's Notes
4.	Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Application Status
5.	Acknowledgment is made of Applicant’s submission of the present application, dated November 8, 2019. Claims 1-30 are pending. This communication is considered fully responsive and sets forth below. 

Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

8.	Claims 1, 9-11, 14, 21, 22, 24, 25, 27, and 30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yang (US 2021/0250931).
Regarding claim 1, Yang teaches the method of wireless communication performed by a user equipment (paragraphs [0050] lines 1-22 & [0162] lines 1-8; Examiner’s Notes: UE 104A depicted in both FIG. 1A and FIG. 19 of the prior art teaches the limitation of “user equipment;” the method regards to wireless communication network 100 as shown in FIG. 1A of the prior art teaches the limitation of “method of wireless communication performed by a user equipment” in the instant application), comprising: 
receiving, from a base station, a slot configuration identifying one or more symbols to be used for sidelink communications (paragraphs [0050] lines 1-22 & [0163] lines 1-31; Examiner’s Notes: BS, e.g., 102A depicted in FIG. 1A and 102 in FIG. 19 of the prior art teach the limitation of “base station” in the instant application; the configuration regards to a time slot in the prior art teaches the limitation of “a slot configuration;” in fact, UE 104A receiving the configuration regards to symbols in a time slot for sidelink communications from BS 102A as shown in FIG. 1A of the prior art teaches the limitation of “receiving, from a base station, a slot configuration identifying one or more symbols to be used for sidelink communications” in the instant application); and 
transmitting an indication of the slot configuration to another user equipment to configure the other user equipment to use the one or more identified symbols for sidelink communications (paragraphs [0199] lines 1-22 & [0200] lines 1-27; Examiner’s Notes: UE 104B depicted in both FIG. 1A and FIG. 29 of the prior art teach the limitation of “another user equipment;” the configuration regards to a time slot in the prior art teaches the limitation of “a slot configuration;” the symbols received from BS 102A in the prior art teaches the limitation of “one or more identified symbols;” in fact, UE 104A transmitting the message/configuration regards to symbols in a time slot received from BS 102A to UE 102B for sidelink communications as shown in FIG. 1A and FIG. 29 of the prior art teaches the limitation of “transmitting an indication of the slot configuration to another user equipment to configure the other user equipment to use the one or more identified symbols for sidelink communications” in the instant application).  
Regarding claim 9, Yang further teaches the method, wherein transmitting the indication of the slot configuration comprises: transmitting the indication of the slot configuration in a first symbol of the one or more symbols (paragraph [0200] lines 16-27; Examiner’s Notes: first symbol N1 of n symbols in the prior art teach the limitation of “a first symbol of the one or more symbols;” in fact, transmitting the message/indication regards to slot configuration in first symbol N1 of n symbols in the prior art teaches the limitation of “transmitting the indication of the slot configuration in a first symbol of the one or more symbols” in the instant application).  
Regarding claim 10, Yang further teaches the method, wherein transmitting the indication of the slot configuration comprises: transmitting the indication of the slot configuration in a sidelink communication on a sidelink channel between the user equipment and the other user equipment (paragraph [0199] lines 1-22; Examiner’s Notes: the sidelink channel, e.g., link 105, shown in FIG. 1A and FIG. 29 of the prior art teach the limitation of “a sidelink channel between the user equipment and the other user equipment” in the instant application), 
the sidelink communication comprising at least one of: a medium access control control element communication, a sidelink control information communication, or a radio resource control communication (paragraph [0203] lines 1-20; Examiner’s Notes: sidelink control information (SCI) in the prior art teach the limitation of “sidelink control information;” in fact, the communication via sidelink channel including SCI in the prior art teaches this limitation in the instant application).  
Regarding claim 11, Yang further teaches the method, wherein receiving the slot configuration comprises: receiving the slot configuration in a downlink communication (paragraph [0050] lines 1-22; Examiner’s Notes: the channel 103-1A from BS 102A to UE 104A depicted in FIG. 1A of the prior art teach the limitation of “downlink communication;” in fact, receiving the slot configuration in channel 103-1A in the prior art teaches the limitation of “receiving the slot configuration in a downlink communication” in the instant application), 
the downlink communication comprising at least one of: a radio resource control communication, a downlink control information communication, or a medium access control control element communication (paragraph [0164] lines 1-5; Examiner’s Notes: Radio Resource Control (RRC) signal in the prior art teach the limitation of “a radio resource control communication;” in fact, the downlink communication including RRC signal in the prior art teaches the limitation of “the downlink communication comprising at least one of: a radio resource control communication, a downlink control information communication, or a medium access control control element communication” in the instant application).  
Regarding claim 14, Yang teaches the method of wireless communication performed by a user equipment (paragraphs [0050] lines 1-22 & [0199] lines 1-22; Examiner’s Notes: UE 104B depicted in both FIG. 1A and FIG. 29 of the prior art teaches the limitation of “user equipment;” the method regards to wireless communication network 100 as shown in FIG. 1A of the prior art teaches the limitation of “method of wireless communication performed by a user equipment” in the instant application), comprising:   
receiving, from another user equipment associated with a base station, a slot configuration identifying one or more symbols to be used for sidelink communications, the user equipment not being associated with the base station (paragraphs [0050] lines 1-22 & [0163] lines 1-31; Examiner’s Notes: UE 104A associated with BS 102A depicted in FIG. 1A of the prior art teach the limitation of “another user equipment associated with a base station” in the instant application; UE 104B outside of cell 101 of BS 102A in the prior art teaches the limitation of “the user equipment not being associated with the base station;” the configuration regards to a time slot in the prior art teaches the limitation of “a slot configuration;” in fact, UE 104B receiving the configuration regards to symbols in a time slot for sidelink communications from UE 104A associated with BS 102A as shown in FIG. 1A of the prior art teaches the limitation of “receiving, from another user equipment associated with a base station, a slot configuration identifying one or more symbols to be used for sidelink communications, the user equipment not being associated with the base station” in the instant application); and 
performing sidelink communications using the identified one or more symbols (paragraph [0200] lines 1-27; Examiner’s Notes: the symbols received from UE 104A in the prior art teaches the limitation of “the identified one or more symbols;” in fact, UE 104B performing sidelink communications using the symbols received from UE 104A as shown in FIG. 1A and FIG. 29 of the prior art teaches the limitation of “performing sidelink communications using the identified one or more symbols” in the instant application).  
Regarding claim 21, Yang further teaches the method, wherein receiving the slot configuration comprises: receiving the slot configuration in a sidelink communication on a sidelink channel between the user equipment and the other user equipment (paragraph [0199] lines 1-22; Examiner’s Notes: the sidelink channel, e.g., link 105, shown in FIG. 1A and FIG. 29 of the prior art teach the limitation of “a sidelink channel between the user equipment and the other user equipment” in the instant application), 
the sidelink communication comprising at least one of: a medium access control control element communication, a sidelink control information communication, or a radio resource control communication (paragraph [0203] lines 1-20; Examiner’s Notes: sidelink control information (SCI) in the prior art teach the limitation of “sidelink control information;” in fact, the communication via sidelink channel including SCI in the prior art teaches this limitation in the instant application).  
Regarding claim 22, Yang teaches the user equipment for wireless communication (paragraphs [0050] lines 1-22 & [0162] lines 1-8; Examiner’s Notes: UE 104A depicted in both FIG. 1A and FIG. 19 of the prior art teaches the limitation of “user equipment;” the method regards to wireless communication network 100 as shown in FIG. 1A of the prior art teaches the limitation of “wireless communication” in the instant application), comprising: 
a memory (paragraphs [0006] lines 1-6 & [0007] lines 1-4; Examiner’s Notes: the memory in a wireless communication node, e.g., in UE 104A in the prior art teaches the limitation of “memory” in the instant application); and 
one or more processors coupled to the memory (paragraph [0007] lines 1-4; Examiner’s Notes: the processor in a wireless communication node, e.g., in UE 104A in the prior art teaches the limitation of “one or more processors” in the instant application), the memory and the one or more processors configured to: 
receive, from a base station, a slot configuration identifying one or more symbols to be used for sidelink communications (paragraphs [0050] lines 1-22 & [0163] lines 1-31; Examiner’s Notes: BS, e.g., 102A depicted in FIG. 1A and 102 in FIG. 19 of the prior art teach the limitation of “base station” in the instant application; the configuration regards to a time slot in the prior art teaches the limitation of “a slot configuration;” in fact, UE 104A receiving the configuration regards to symbols in a time slot for sidelink communications from BS 102A as shown in FIG. 1A of the prior art teaches the limitation of “receive, from a base station, a slot configuration identifying one or more symbols to be used for sidelink communications” in the instant application); and 
transmit an indication of the slot configuration to another user equipment to configure the other user equipment to use the one or more symbols for sidelink communications (paragraphs [0199] lines 1-22 & [0200] lines 1-27; Examiner’s Notes: UE 104B depicted in both FIG. 1A and FIG. 29 of the prior art teach the limitation of “another user equipment;” the configuration regards to a time slot in the prior art teaches the limitation of “a slot configuration;” the symbols received from BS 102A in the prior art teaches the limitation of “one or more identified symbols;” in fact, UE 104A transmitting the message/configuration regards to symbols in a time slot received from BS 102A to UE 102B for sidelink communications as shown in FIG. 1A and FIG. 19 of the prior art teaches the limitation of “transmit an indication of the slot configuration to another user equipment to configure the other user equipment to use the one or more identified symbols for sidelink communications” in the instant application).  
Regarding claim 24, Yang further teaches the user equipment, wherein the memory and the one or more processors, when transmitting the indication of the slot configuration, are to: transmit the indication of the slot configuration in a sidelink communication on a sidelink channel between the user equipment and the other user equipment (paragraph [0199] lines 1-22; Examiner’s Notes: the sidelink channel, e.g., link 105, shown in FIG. 1A and FIG. 29 of the prior art teach the limitation of “a sidelink channel between the user equipment and the other user equipment” in the instant application), 
the sidelink communication comprising at least one of: a medium access control control element communication, a sidelink control information communication, or a radio resource control communication (paragraph [0203] lines 1-20; Examiner’s Notes: sidelink control information (SCI) in the prior art teach the limitation of “sidelink control information;” in fact, the communication via sidelink channel including SCI in the prior art teaches this limitation in the instant application).  
Regarding claim 25, Yang further teaches the user equipment, wherein the memory and the one or more processors, when receiving the slot configuration, are to: receive the slot configuration in a downlink communication (paragraph [0050] lines 1-22; Examiner’s Notes: the channel 103-1A from BS 102A to UE 104A depicted in FIG. 1A of the prior art teach the limitation of “downlink communication;” in fact, receiving the slot configuration in channel 103-1A in the prior art teaches the limitation of “receive the slot configuration in a downlink communication” in the instant application), 
the downlink communication comprising at least one of: a radio resource control communication, a downlink control information communication, or a medium access control control element communication (paragraph [0164] lines 1-5; Examiner’s Notes: Radio Resource Control (RRC) signal in the prior art teach the limitation of “a radio resource control communication;” in fact, the downlink communication including RRC signal in the prior art teaches the limitation of “the downlink communication comprising at least one of: a radio resource control communication, a downlink control information communication, or a medium access control control element communication” in the instant application).  
Regarding claim 27, Yang teaches the user equipment for wireless communication (paragraphs [0050] lines 1-22 & [0199] lines 1-22; Examiner’s Notes: UE 104B depicted in both FIG. 1A and FIG. 29 of the prior art teaches the limitation of “user equipment;” the method regards to wireless communication network 100 as shown in FIG. 1A of the prior art teaches the limitation of “wireless communication” in the instant application), comprising: 
a memory (paragraphs [0006] lines 1-6 & [0007] lines 1-4; Examiner’s Notes: the memory in a wireless communication node, e.g., in UE 104B in the prior art teaches the limitation of “memory” in the instant application); and 
one or more processors coupled to the memory (paragraph [0007] lines 1-4; Examiner’s Notes: the processor in a wireless communication node, e.g., in UE 104B in the prior art teaches the limitation of “one or more processors” in the instant application), the memory and the one or more processors configured to: 
receive, from another user equipment associated with a base station, a slot configuration identifying one or more symbols to be used for sidelink communications, the user equipment not being associated with the base station (paragraphs [0050] lines 1-22 & [0163] lines 1-31; Examiner’s Notes: UE 104A associated with BS 102A depicted in FIG. 1A of the prior art teach the limitation of “another user equipment associated with a base station” in the instant application; UE 104B outside of cell 101 of BS 102A in the prior art teaches the limitation of “the user equipment not being associated with the base station;” the configuration regards to a time slot in the prior art teaches the limitation of “a slot configuration;” in fact, UE 104B receiving the configuration regards to symbols in a time slot for sidelink communications from UE 104A associated with BS 102A as shown in FIG. 1A of the prior art teaches the limitation of “receive, from another user equipment associated with a base station, a slot configuration identifying one or more symbols to be used for sidelink communications, the user equipment not being associated with the base station” in the instant application); and 
perform sidelink communications using the identified one or more symbols (paragraph [0200] lines 1-27; Examiner’s Notes: the symbols received from UE 104A in the prior art teaches the limitation of “the identified one or more symbols;” in fact, UE 104B performing sidelink communications using the symbols received from UE 104A as shown in FIG. 1A and FIG. 29 of the prior art teaches the limitation of “perform sidelink communications using the identified one or more symbols” in the instant application).  
Regarding claim 30, Yang further teaches the user equipment, wherein the memory and the one or more processors, when receiving the slot configuration, are to: 
receive the slot configuration in a sidelink communication on a sidelink channel between the user equipment and the other user equipment (paragraph [0199] lines 1-22; Examiner’s Notes: the sidelink channel, e.g., link 105, shown in FIG. 1A and FIG. 29 of the prior art teach the limitation of “a sidelink channel between the user equipment and the other user equipment” in the instant application), 
the sidelink communication comprising at least one of: a medium access control control element communication, a sidelink control information communication, or a radio resource control communication (paragraph [0203] lines 1-20; Examiner’s Notes: sidelink control information (SCI) in the prior art teach the limitation of “sidelink control information;” in fact, the communication via sidelink channel including SCI in the prior art teaches this limitation in the instant application). 

Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
11.	Claims 12, 13, 20, 26, and 29 rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 2021/0250931) in view of Guo (US 2020/0029318).
Regarding claim 12, Yang teaches the method without explicitly teaching using a sidelink slot format indication radio network temporary identifier associated with the user equipment. 
Guo from the same or similar field of endeavor teach implementing fairness of the method, wherein the downlink communication is scrambled using a sidelink slot format indication radio network temporary identifier associated with the user equipment (paragraph [0339] lines 1-18; Examiner’s Notes: Radio Network Temporary Identifier (RNTI) for UE in the prior art teaches the limitation of “radio network temporary identifier associated with the user equipment;” in fact, DCI format is scrambled using sildlink RNTI associated with UE in the prior art teaches the limitation of “the downlink communication is scrambled using a sidelink slot format indication radio network temporary identifier associated with the user equipment” in the instant application). 
Thus, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in art to implement the method of Guo in the system of Yang. 
The motivation for implementing using a sidelink slot format indication radio network temporary identifier associated with the user equipment, is to further enhance the mechanism of the communication system including a downlink (DL) that conveys signals from transmission points such as base stations (BSs) or NodeBs to user equipments (UEs), an uplink (UL) that conveys signals from UEs to reception points such as NodeBs, and a sidelink (SL) that conveys signals from UEs to other UEs or other non-infrastructure based nodes.
Regarding claim 13, Guo teaches the method, further comprising: 
transmitting, to the base station and on an uplink channel, an uplink communication that indicates interest in performing sidelink communications (paragraph [0326] lines 1-5; Examiner’s Notes: resource request to gNB for sidelink communications in the prior art teaches the limitation of “an uplink communication that indicates interest in performing sidelink communications;” in fact, UE sending resource request to gNB for sidelink communications in the prior art teaches the limitation of “transmitting, to the base station and on an uplink channel, an uplink communication that indicates interest in performing sidelink communications” in the instant application); 
receiving, from the base station, the sidelink slot format indication radio network temporary identifier (paragraph [0339] lines 1-8; Examiner’s Notes: Radio Network Temporary Identifier (RNTI) in the prior art teaches the limitation of “radio network temporary identifier;” in fact, receiving DCI format regards to the sidelink slot RNTI in the prior art teaches the limitation of “receiving, from the base station, the sidelink slot format indication radio network temporary identifier” in the instant application); and 
monitoring, based at least in part on receiving the sidelink slot format indication radio network temporary identifier, a downlink channel between the base station and the user equipment for the downlink communication (paragraph [0339] lines 1-18; Examiner’s Notes: monitoring DCI through downlink channel in the prior art teaches the limitation of “a downlink channel between the base station and the user equipment for the downlink communication;” in fact, monitoring DCI through downlink channel based on the format regards to sildlink RNTI in the prior art teaches the limitation of “monitoring, based at least in part on receiving the sidelink slot format indication radio network temporary identifier, a downlink channel between the base station and the user equipment for the downlink communication” in the instant application).  
Regarding claim 20, Yang teaches the method without explicitly teaching one or more uplink symbols to be used for sidelink communications. 
Guo from the same or similar field of endeavor teach implementing fairness of the method, wherein the one or more symbols to be used for sidelink communications comprise: one or more uplink symbols to be used for sidelink communications (paragraph [0361] lines 1-12; Examiner’s Notes: PUCCH symbols in the prior art teaches the limitation of “uplink symbols;” in fact, PUCCH symbols for sidelink communications in the prior art teaches the limitation of “one or more uplink symbols to be used for sidelink communications” in the instant application). 
Thus, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in art to implement the method of Guo in the system of Yang. 
The motivation for implementing one or more uplink symbols to be used for sidelink communications, is to further enhance the mechanism of the communication system including a downlink (DL) that conveys signals from transmission points such as base stations (BSs) or NodeBs to user equipments (UEs), an uplink (UL) that conveys signals from UEs to reception points such as NodeBs, and a sidelink (SL) that conveys signals from UEs to other UEs or other non-infrastructure based nodes.
Regarding claim 26, Yang teaches the user equipment without explicitly teaching using a sidelink slot format indication radio network temporary identifier associated with the user equipment. 
Guo from the same or similar field of endeavor teach implementing fairness of the method, wherein the downlink communication is scrambled using a sidelink slot format indication radio network temporary identifier associated with the user equipment (paragraph [0339] lines 1-18; Examiner’s Notes: Radio Network Temporary Identifier (RNTI) for UE in the prior art teaches the limitation of “radio network temporary identifier associated with the user equipment;” in fact, DCI format is scrambled using sildlink RNTI associated with UE in the prior art teaches the limitation of “the downlink communication is scrambled using a sidelink slot format indication radio network temporary identifier associated with the user equipment” in the instant application). 
Thus, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in art to implement the method of Guo in the system of Yang. The motivation for implementing using a sidelink slot format indication radio network temporary identifier associated with the user equipment, is to further enhance the mechanism of the communication system including a downlink (DL) that conveys signals from transmission points such as base stations (BSs) or NodeBs to user equipments (UEs), an uplink (UL) that conveys signals from UEs to reception points such as NodeBs, and a sidelink (SL) that conveys signals from UEs to other UEs or other non-infrastructure based nodes.
Regarding claim 29, Yang teaches the user equipment without explicitly teaching one or more uplink symbols to be used for sidelink communications. 
Guo from the same or similar field of endeavor teach implementing fairness of the method, wherein the one or more symbols to be used for sidelink communications comprise: one or more uplink symbols to be used for sidelink communications (paragraph [0361] lines 1-12; Examiner’s Notes: PUCCH symbols in the prior art teaches the limitation of “uplink symbols;” in fact, PUCCH symbols for sidelink communications in the prior art teaches the limitation of “one or more uplink symbols to be used for sidelink communications” in the instant application). 
Thus, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in art to implement the method of Guo in the system of Yang. 
The motivation for implementing one or more uplink symbols to be used for sidelink communications, is to further enhance the mechanism of the communication system including a downlink (DL) that conveys signals from transmission points such as base stations (BSs) or NodeBs to user equipments (UEs), an uplink (UL) that conveys signals from UEs to reception points such as NodeBs, and a sidelink (SL) that conveys signals from UEs to other UEs or other non-infrastructure based nodes.

Allowable Subject Matter

The following is the reason for examiner’s statement of allowance:
The closest prior art on record, Yang (US 2021/0250931) and Guo (US 2020/0029318) are generally directed to various aspects of the apparatus for configuration of sidelink channel resource units for sidelink communications in a wireless communication network, determining a sidelink channel resource unit of a sidelink channel according to a sidelink channel resource pattern table, performing sidelink communications on the sidelink channel resource unit, wherein the sidelink channel resource pattern table comprises a plurality of sidelink channel resource configuration patterns; the communication system including a downlink (DL) that conveys signals from transmission points such as base stations (BSs) or NodeBs to user equipments (UEs), an uplink (UL) that conveys signals from UEs to reception points such as NodeBs, and a sidelink (SL) that conveys signals from UEs to other UEs or other non-infrastructure based nodes. 
Regarding claims 2-8, the prior art in single or in combination fails to teach "receiving, from the base station, an indication of a semi-static slot configuration that specifies: one or more second symbols to be used for sidelink communications, and one or more third symbols to be dynamically configured by the base station; and wherein the slot configuration identifying the one or more symbols comprises a dynamic slot configuration that causes the one or more third symbols to be dynamically configured by the base station as the one or more symbols to be used for sidelink communications” in combination with other limitation of the claim(s).
Similar limitations are included in claim 23.
Regarding claims 15-19, the prior art in single or in combination fails to teach "identifying, based at least in part on a radio resource pre-configuration, a semi- static slot configuration that specifies: one or more second symbols to be used for sidelink communications, and one or more third symbols to be dynamically configured by the base station; and wherein the slot configuration identifying the one or more symbols comprises a dynamic slot configuration that causes the one or more third symbols to be dynamically configured by the base station as the one or more symbols to be used for sidelink communications” in combination with other limitation of the claim(s).
Similar limitations are included in claim 28.
Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Amerga et al. (US 2013/0294318) is generally directed to various aspects of the method for transmitting a downlink signal at a base station in a wireless communication system includes generating a user equipment (UE)-specific reference signal sequence and mapping the generated sequence to resource elements (REs) predetermined according to antenna port groups; 
Li (US 2017/0064558) is directed to various aspects of a sounding reference signal scheduling method, that comprises determining an available carrier in an unlicensed spectrum, and in response to the existing available carrier, sending, a physical indication signal to trigger the user equipment to send a sounding reference signal; 
	Zhang et al. (US 9,729,295) is directed to various aspects of determining, in a network apparatus, PUCCH format resources for HARQ-ACK for time division duplex signaling based on an index of the first enhanced control channel element used for transmission of a corresponding EPDCCH downlink assignment in an uplink subframe, the index of the downlink subframe in which the EPDCCH downlink assignment is transmitted, and one or more configured parameters.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI ZHAO whose telephone number is (571)270-5672.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang bin Yao can be reached on 5712723182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/WEI ZHAO/           Primary Examiner
Art Unit 2473